Miller, J.,
delivered the opinion of the Court.
The appellants brought replevin against the appellee for a certain quantity of type and other materials of a *590printing office. The plaintiffs claimed under a hill of sale to them hy one Stewart, of “all and singular the types, forms, cases, composing stone, tables, hooks, and all other, the materials, utensils, machinery and chattels personal, now in the third story of the building situate in the City of Baltimore, at the northwest corner of Holliday street and Second street, and belonging to said Stewart.” This bill of sale was duly executed, acknowledged and recorded, as required hy the Code, Art. 24, secs. 39 and 46.— It appears from the testimony in the 'record and the granted instructions, that the plaintiff's permitted the materials covered hy this hill of sale to remain in the possession of Stewart, to be used hy him in printing a certain paper, and that after the execution of the same, Stewart purchased a quantity of type and other materials, similar to those above described and mingled and used the same therewith, and afterwards sold the whole including what he had purchased as well as what was covered hy the hill of sale, to the defendant for a valuable consideration, who was in possession of the same at the time the writ of replevin was served.
Before noticing the several rulings brought up for review, it is proper to ascertain the legal rights and responsibilities of the parties upon the state of facts thus presented. In the first place we think it quite clear the defendant acquired hy his purchase from Stewart, no right to, or interest in, the goods conveyed to the plaintiff's hy the hill of sale. By the recording of that instrument, he was affected with notice of the plaintiff's’ title, notwithstanding the grantor remained in possession of the property conveyed. By having the conveyance recorded within the time prescribed hy the statute, the title of the grantee, though the grantor still retains possession, is as perfect, and is protected as effectually as if the sale had been accompanied hy delivery. Clary vs. Frayer, 8 G. & J., 416. The defendant having acquired nothing more *591than Stewart could lawfully sell, must stand in the'place of his assignor or vendor, with respect to any claim or right against the plaintiffs, and must take the property he thus bought subject to every legal claim and right, which the plaintiffs had to it while in the hands of Stewart. These propositions are so elementary and familiar that nothing more is required than a mere statement of them. The case must, therefore, be considered as if if arose between the plaintiffs and Stewart, and so treating it, we think it plain the latter acquired no title to the property embraced in the bill of sale, by mingling with it property of the same kind which he afterwards purchased. So far as the doctrine of confusion of goods has any application here it operates in favor of the plaintiffs. The foundation of that doctrine is protection of the innocent owner. By it the loss and inconvenience is always thrown upon the party who causes the confusion. We find nothing in the case before us tending to show, that the plaintiffs actually permitted or assented to the alleged intermixture, and nothing from which a presumption of such assent could arise. They simply permitted their grantor to remain in possession and use of the property, relying, as they had a right to do, upon the recorded deed to protect their title. While so in possession Stewart held the goods as agent or bailee of the plaintiffs, and by his own act mingled them with others which he subsequently purchased. It would be very strange if by so doing he could acquire an absolute title to the goods thus left in his custody. Indeed the very reverse is what the authorities maintain. ■ Thus if one who has charge of another’s property so confounds it with his Own, that it cannot be distinguished, he must bear all tbe inconvenience arising out of the confusion; the law regards such an act as a breach of trust, and however extenuating the circumstances, he must lose his own property if he cannot identify and separate it from the mass. 2 8'holder’s Personal Property, 46. So it has been *592held that if a mortgagor of goods who is entrusted with their possession, intermix them purposely, or through want of proper care, with his own goods, so that they cannot he distinguished, and consign them for sale to a third person who sells them, the mortgagee is entitled to recover from the consignee the value of the whole. Willard vs. Rice, et al., 11 Met., 493. And in Hart vs. Tent Eyck, 2 Johns. Ch. Rep., 108, it is said by Chancellor Kent, “if a party having charge of the property of others so confounds it with his own that the line of distinction cannot be traced, all the inconvenience of the confusion is thrown upon the party who produces it, and it is for him to distinguish his own property or to lose it.” The case of Dunning vs. Stearns, 9 Barb., 360, and Brackenridge vs. Holland, 2 Blackf., 383, announce the same doctrine. Looking to-the facts disclosed by this record and to the character and description of property in dispute, the present case must, in our judgment, be governed by the law as thus stated, and the jury should have been instructed accordingly. But the case of Hamilton & Robinson vs. Rogers, 8 Md., 301, has been referred to and relied on as establishing a different rule. A brief examination however of what our predecessors there decided on this subject, will show that that case is not in conflict with the authorities we have cited. That was an action of trespass brought by a mortgagee, against a judgment creditor - of the mortgagor, and the officer who levied the execution, for seizing and carrying away goods alleged to be covered by the mortgage. The mortgage, which was of goods in a store, contained a clause attempting to convey all renewals and substitutions-of these goods, the object being to include not only the articles then in the store, but ‘ 1 whatever may be at any time therein in the course of the mortgagor’s business.” The Court, after deciding the main question in the case, that the mortgage could not operate to convey the subsequently acquired goods, so as to give the mortgagee a*593right of action at law against the party seizing them, say, if the property of the plaintiff was commingled with that of the mortgagor, it must he taken to have been done with the plaintiff’s permission, for he allowed the goods to remain in the possession of the mortgagor and under his control, with the knowledge that it was his purpose to use them in the manufacture of other articles, and then add: “ The officer was bound to take the property of the debtor, and if, by the permissive act of the mortgagee, the property of the latter was so intermixed with that of the mortgagor as to prevent separation or identification, the rights of third parties ought not to be affected thereby, whatever might be the influence of such commingling as between the original owners.” It therefore clearly appears that this ruling rests entirely in'on the fact that the commingling took place with the permission, or as the Court expresses it, “by the permissive act” of the mortgagee, and this was inferred from the contract between the parties contained in the mortgage itself, and knowledge on the part of the mortgagee that the mortgagor would irse the mortgaged goods of which he retained possession, in the manufacture of other articles in the course of the business he was conducting. Here no such assent or permission on the part of the plaintiffs can, as we have already said, be inferred from any thing that appears in the record, and this marks the broad distinction between the two cases. The same distinction also pervades the case of Chappell vs. Cox, 18 Md., 513. There a party claiming a stock of goods in a store by bill of sale from one partner of the’firm, applied to a Court of equity for an injunction to restrain executions on judgments against the continuing partner, who was permitted to continue the business and buy other goods and bring them into the store. The executions were levied upon the goods in the store at the time of the levy, and the answers of the defendants averred that since the bill of sale the continuing partner purchased additional goods *594and brought them into the store, and has ever since carried on the business in his own name so that it would be impossible to distinguish the goods that were on the premises at the date of the bill of sale, from those that have since been placed there, and that this had been done toith the full knowledge and consent of the complainant. These allegations were established by proof and it was in view of this fact that the Court said that if by the permissive act of the complainant, his property became so intermingled with that of Kramer, (the continuing partner,) as to prevent a separation or identification, and the complainant failed to point it out to the officer, the rights of the judgment creditor ought not to be affected thereby ; thus simply following and re-affirming upon a similar state of facts the decision in Hamilton & Robinson vs. Rogers. There is therefore nothing in either of these cases in conflict with the general rule before stated, and that rule must be applied to this case.
Having thus stated the law which must control the rights and obligations of the parties, we proceed to dispose of the several rulings excepted to, and that can now be done very briefly. One of the material errors pervading several of the granted instructions is, that they put to the jury as affecting the rights of the plaintiffs, the facts that the defendant purchased all the goods from Stewart for a valuable consideration, and was in possession of the same as his property at the time the writ of replevin was served. We have shown that by such purchase the plaintiffs’ rights could in no wise he abridged or injuriously affected, and that in respect to those rights the defendant must stand in the shoes of Stewart, his vendor. There is no proof in the case, that the defendant himself made or caused the intermingling, and therefore the finding of that fact should not have been left to the jury in any of the prayers. We have also said the doctrine of confusion, that is the blending of goods of separate owners. *595so that they have become undistinguishable, must in this case be applied in favor of the plaintiffs and not in favor of the defendant, as it appears to have been by the granting of his first prayer.
(Decided 23rd February, 1877.)
It follows from what has been said that the plaintiffs’ third prayer (omitting the commingling by the defendant) ought to have been granted without the qualification added by the Court, and that the defendant’s first prayer ought to have been rejected. We are also of opinion the plaintiffs’ fourth prayer (with the like omission as to the intermixture by the defendant, and substitution of inter-mixture by Stewart, under whom the defendant claims,) ought to have been granted; for it cannot be successfully contended that the defendant claiming under a party who has thus intermixed his property, with that of a similar kind belonging to the plaintiffs, can defeat their attempt to identify their own property and then, by so doing, defeat their action of replevin if other property so intermixed is innocently seized and taken by the officer serving the writ. In connection with this prayer the instruction given by the Court which is even more favorable to the plaintiffs was properly granted, and the defendant’s second prayer ought to have been rejected. The position taken by the plaintiffs’ counsel in support of their second prayer, that the defendant, having pleaded property in himself, the law imposed upon him the burden of sustaining his plea by affirmative evidence, was very properly abandoned at bar. The reverse has been the settled law of this State since the case of Cutlum vs. Bevans, 6 H. & J. 479.
Judgment reversed, and new trial aiuarded.